Root, J.
(dissenting) — I dissent. The only evidence of how the accident happened is given by respondent, and is so contradictory and incredible as, in my opinion, to he insufficient to sustain a verdict. However, accepting the theory most favorable to respondent, I think contributory negligence is clearly shown. He says he came in contact with the saw by reason- of his foot slipping upon loose, shingles or refuse *259upon the floor, and that it was his duty to clean up the floor. I do not understand the law to permit a recovery on such evidence.
Mount, O. J., concurs with Root, J.